

 
EXHIBIT 10.50
AMENDMENT NO. 3
TO
MARINA VILLAGE OFFICE TECH LEASE
 
 
THIS AMENDMENT NO. 3 TO MARINA VILLAGE OFFICE TECH LEASE (this "Third
Amendment") is made and entered into as of November 21, 2006, by and between
LEGACY PARTNERS I ALAMEDA, a Delaware limited liability company ("Landlord"),
and INSITE VISION INCORPORATED, a Delaware corporation ("Tenant").
 
RECITALS :
 
 
A. Alameda Real Estate Investments, a California limited partnership
("Alameda"), and Tenant entered into that certain Marina Village Industrial
Gross Office Tech Lease dated as of September 1, 1996 (the "Original Lease"),
pursuant to which Alameda leased to Tenant and Tenant leased from Alameda
(i) certain premises (the "Atlantic Premises") commonly known as Suite 100,
containing approximately 18,869 rentable square feet of space located within
that certain building located at 965 Atlantic Avenue (the "Atlantic Building"),
and (ii) certain premises (the "Existing Challenger Premises") commonly known as
Suites 103 and 104, containing approximately 10,533 rentable square feet of
space located within that certain building located at 2020 Challenger Drive (the
"Challenger Building"), all as more particularly described in the Original
Lease. The Atlantic Premises and the Existing Challenger Premises are
collectively referred to herein as the "Existing Premises". The Existing
Premises are part of a multi-building commercial project known as "Marina
Village" and located on an approximately 200-acre site on the estuary side of
the island of Alameda (the "Project").
 
B. Alameda and Tenant entered into that certain Amendment No. 1 to Marina
Village Office Tech Lease dated as of July 20, 2001 (the "First Amendment"),
pursuant to which the parties, among other things, modified Tenant's payment of
Operating Expenses and Property Taxes.
 
C. Alameda and Tenant entered into that certain Amendment No. 2 to Marina
Village Office Tech Lease dated as of August 1, 2003 (the "Second Amendment"),
pursuant to which Tenant was provided with a rent credit. The Original Lease,
the First Amendment and the Second Amendment are collectively referred to herein
as the "Lease".
 
D. Landlord has succeeded to the interests of Alameda as landlord under the
Lease.
 
E. Landlord and Tenant now desire to amend the Lease to (i) extend the term of
the Lease for the Existing Premises, (ii) expand the Existing Premises to
include the certain premises (the "Expansion Space") commonly known as Suite
100, containing approximately 9,721 rentable square feet of space within the
Challenger Building and comprising the balance of the rentable area of the
Challenger Building, as depicted on the floor plan attached hereto as Exhibit A,
and (iii) modify various terms and provisions of the Lease, all as hereinafter
provided.

 
1

--------------------------------------------------------------------------------

 

 
F. All capitalized terms when used herein shall have the same meanings given
such terms in the Lease unless expressly superseded by the terms of this Third
Amendment.
 
NOW THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Extension of Term. The term of the Lease for the Existing Premises, which is
currently scheduled to expire on December 31, 2006, is hereby extended for a
period of seven (7) years (the "Extended Term") commencing as of January 1, 2007
and continuing until December 31, 2013 (the "Extended Term Expiration Date"),
unless sooner terminated in accordance with the terms of the Lease, as hereby
amended.
 
2. Existing Premises Base Rent.
 
2.1. Atlantic Premises Base Rent. Notwithstanding anything in the Lease, as
hereby amended, to the contrary, commencing on November 1, 2006 and ending on
the Extended Term Expiration Date, the Base Rent payable by Tenant for the
Atlantic Premises shall be paid separate and apart from the Base Rent payable
for the Existing Challenger Premises and the Expansion Space, and shall be as
set forth in the following schedule:
 
 
Period of
Extended Term
 
Annual
Base Rent
 
Monthly Installment
of Base Rent
Monthly Rental Rate
per Rentable Square Foot of the Atlantic Premises
11/1/06 - 12/31/06
$384,927.60
$32,077.30
$1.70
1/1/07 - 12/31/07
$396,249.00
$33,020.75
$1.75
1/1/08 - 12/31/08
$407,570.40
$33,964.20
$1.80
1/1/09 - 12/31/09
$421,156.08
$35,096.34
$1.86
1/1/10 - 12/31/10
$432,477.48
$36,039.79
$1.91
1/1/11 - 12/31/11
$446,063.16
$37,171.93
$1.97
1/1/12 - 12/31/12
$459,648.84
$38,304.07
$2.03
1/1/13 - 12/31/13
$473,234.52
$39,436.21
$2.09

 



 
2

--------------------------------------------------------------------------------

 

 
2.2. Existing Challenger Premises Base Rent. Notwithstanding anything in the
Lease, as hereby amended, to the contrary, commencing on November 1, 2006 and
ending on the Extended Term Expiration Date, the Base Rent payable by Tenant for
the Existing Challenger Premises shall be paid separate and apart from the Base
Rent payable for the Atlantic Premises and the Expansion Space, and shall be as
set forth in the following schedule:
 
 
Period of
Extended Term
 
Annual
Base Rent
 
Monthly Installment
of Base Rent
Monthly Rental Rate
per Rentable Square Foot of the Existing Challenger Premises
11/1/06 - 12/31/06
$157,995.00
$13,166.25
$1.25
1/1/07 - 12/31/07
$163,050.84
$13,587.57
$1.29
1/1/08 - 12/31/08
$168,106.68
$14,008.89
$1.33
1/1/09 - 12/31/09
$173,162.52
$14,430.21
$1.37
1/1/10 - 12/31/10
$178,218.36
$14,851.53
$1.41
1/1/11 - 12/31/11
$183,274.20
$15,272.85
$1.45
1/1/12 - 12/31/12
$188,330.04
$15,694.17
$1.49
1/1/13 - 12/31/13
$194,649.84
$16,220.82
$1.54

 
3. Addition of Expansion Space. Commencing upon the Expansion Space Commencement
Date (as defined in Section 4 below), the Existing Premises shall be expanded to
include the Expansion Space, thereby increasing the size of the Existing
Premises to 39,123 rentable square feet (i.e., 18,869 rentable square feet in
the Atlantic Premises + 10,533 rentable square feet in the Existing Challenger
Premises + 9,721 rentable square feet in the Expansion Space). The Expansion
Space shall be leased on the same terms and conditions set forth in the Lease,
subject to the modifications set forth in this Third Amendment. Effective from
and after the Expansion Space Commencement Date, the "Premises" shall mean the
Existing Premises and the Expansion Space.
 
4. Expansion Space Commencement Date. For purposes of this Third Amendment, the
term "Expansion Space Commencement Date" shall mean the earlier of: (i) the date
Tenant commences business operations in substantially all of the Challenger
Building; and (ii) the date of Substantial Completion of the Challenger Tenant
Improvements (as defined in Exhibit B attached hereto), subject to acceleration
for Tenant Delays as defined and provided in Exhibit B. The Expansion Space
Commencement Date is anticipated to be April 1, 2007. The term of the Expansion
Space (the "Expansion Space Term") shall commence on the Expansion Space
Commencement Date and expire coterminously with the Extended Term with respect
to the Existing Premises on December 31, 2013. Notwithstanding the foregoing, if
Landlord is unable to Substantially Complete the Challenger Tenant Improvements
on or before July 1, 2007 (the “Delivery Outside Date”), as such date may be
extended as a result of any Tenant Delays and/or any prevention, delay or
stoppage due to strikes, lockouts, labor disputes, acts of God, inability to
obtain services, labor, or materials or reasonable substitutes therefore,
governmental actions or inactions, civil commotions, fire or other casualty, and
other causes beyond the reasonable control of Landlord (collectively, the “Force
Majeure”), then Tenant shall receive one-half (1/2) of a day of abated Base Rent
for the Expansion Space for each day during the period commencing upon the
Delivery Outside Date (as the same may be extended by Tenant Delays and Force
Majeure delays) and expiring on the date upon which Landlord Substantially
Completes the Challenger Tenant Improvements (which abated Base Rent shall be
applied toward the Base Rent first due and payable for the Expansion Space
following the Expansion Space Commencement Date pursuant to Section 6 below).
The date that the Expansion Space Commencement Date actually occurs shall be
confirmed by the parties in writing in an Amendment No. 4 to Marina Village
Office Tech Lease ("Amendment No. 4"), which Amendment No. 4 shall be in
substantially the form of Exhibit C attached hereto. Amendment No. 4 shall be
delivered by Landlord to Tenant after the Expansion Space Commencement Date
occurs, and Tenant shall execute and return such Amendment No. 4 to Landlord
within five (5) days after Tenant's receipt thereof.

 
3

--------------------------------------------------------------------------------

 

 


 
5.  Beneficial Occupancy. Tenant shall have the right to occupy the Expansion
Space during the period commencing on the date of Substantial Completion of the
Expansion Space Tenant Improvements (as defined in Exhibit B attached hereto)
and ending on theExpansion Space Commencement Date (the “Beneficial
Occupancy Period”), provided that (i) a temporary or permanent certificate of
occupancy shall have been issued by the appropriate governmental authorities for
the Expansion Space, (ii) all of the terms and conditions of this Lease shall
apply, including, without limitation, Tenant’s obligation to pay to Landlord all
sums and charges required to be paid by Tenant under the Lease, as hereby
amended, as though the Expansion Space Commencement Date had occurred (although
the Expansion Space Commencement Date shall not actually occur until the date
set forth in Section 4 above) upon such occupancy of the Expansion Space by
Tenant; provided, however, during such Beneficial Occupancy Period, Tenant shall
not be obligated to pay Base Rent for the Expansion Space or Tenant’s Percentage
Share of increases in Property Taxes and Operating Expenses for the Expansion
Space until the Expansion Space Commencement Date actually occurs.
 
6. Expansion Space Base Rent. During the Expansion Space Term, the Base Rent
payable by Tenant for the Expansion Space shall be calculated separate and apart
from the Base Rent payable for the Existing Premises (i.e., the Atlantic
Premises and the Existing Challenger Premises), and shall be as set forth in the
following schedule:
 
Period of Expansion
Space Term
Annual Base Rent
Monthly Installment of
Base Rent
Monthly Base Rental Rate per Rentable Square Foot of the Expansion Space
*Expansion Space
Commencement
Date - 12/31/06
$145,815.00
$12,151.25
$1.25
**1/1/07 - 12/31/07
$150,481.08
$12,540.09
$1.29
1/1/08 - 12/31/08
$155,147.16
$12,928.93
$1.33
1/1/09 - 12/31/09
$159,813.24
$13,317.77
$1.37
1/1/10 - 12/31/10
$164,479.32
$13,706.61
$1.41
1/1/11 - 12/31/11
$169,145.40
$14,095.45
$1.45
1/1/12 - 12/31/12
$173,811.48
$14,484.29
$1.49
1/1/13 - 12/31/13
$179,644.08
$14,970.34
$1.54

 
* Not applicable if the Expansion Space Commencement Date occurs after December
31, 2006.
 
** If the Expansion Space Commencement Date occurs after January 1, 2007,
payment of Base Rent at such rental rate shall commence on the Expansion Space
Commencement Date and not January 1, 2007.

 
4

--------------------------------------------------------------------------------

 

 


 
7. Tenant's Percentage Share. Due to the revised number of rentable square feet
contained within the Premises (i.e., the Existing Premises and the Expansion
Space) as compared to the Existing Premises, from and after the Expansion Space
Commencement Date, the "Tenant's Percentage Share" Section of the Basic Lease
Information attached to the Original Lease of the First Amendment shall be
deleted in its entirety and replaced with the following:
 
"Tenant's Percentage Share:
965 Atlantic Premises - 18,869 rsf/23,911 rsf = 78.91%
     
2020 Challenger Premises - 20,254 rsf/20,254 = 100%"

 
8. Tenant Improvements. Landlord shall construct certain Tenant Improvements (as
defined in the Tenant Work Letter attached hereto as Exhibit B) for the Premises
pursuant to and in accordance with the Tenant Work Letter attached to this Third
Amendment as Exhibit B.
 
9. Cap on Controllable Expenses. Notwithstanding anything to the contrary
contained in the Lease, as hereby amended, during the Extended Term, the
aggregate Controllable Expenses (as hereinafter defined) included in Operating
Expenses in any calendar year during the Extended Term, shall not increase by
more than ten percent (10%) on an annual basis, over the actual aggregate
Controllable Expenses included in Operating Expenses for any preceding calendar
year. The foregoing cap on Controllable Expenses shall not apply to any renewal
of the Extended Term and shall not apply to Property Taxes. For purposes of this
Section 9, "Controllable Expenses" shall mean all Operating Expenses except:
(i) insurance carried by Landlord with respect to the Project and/or the
operation thereof; and (ii) the cost of utilities.
 
10. Option to Extend Extended Term. Landlord hereby grants to Tenant one (1)
option to extend the Extended Term for the entire Premises (i.e., the Existing
Premises and the Expansion Space) for a period of five (5) years ("Option
Term"), which option shall be exercisable only by written Exercise Notice (as
defined below) delivered by Tenant to Landlord as provided below.
 
10.1. Option Rent. The annual Base Rent payable by Tenant during the Option Term
(the "Option Rent") shall be equal to the "Fair Market Rental Rate" for the
Premises. As used herein, the "Fair Market Rental Rate" shall mean the annual
Base Rent at which non-equity tenants, as of the commencement of the Option
Term, will be leasing non-sublease space comparable in size, location and
quality to the Premises for a comparable term, which comparable space is located
in the Atlantic Building and/or the Challenger Building, the other existing
buildings in the Project which are office buildings, and in other comparable
single story, first-class office buildings in the Alameda Office Market
(collectively, "Comparable Buildings"), taking into consideration all free rent
and other out-of-pocket concessions generally being granted at such time for
such comparable space for the Option Term (including, without limitation, any
tenant improvement allowance provided for such comparable space, with the amount
of such tenant improvement allowance to be provided for the Premises during the
Option Term to be determined after taking into account the age, quality and
layout of the tenant improvements in the Premises as of the commencement of the
Option Term with consideration given to the fact that the improvements existing
in the Premises are specifically suitable to Tenant). All other terms and
conditions of the Lease, as hereby amended, shall apply throughout the Option
Term; however, Tenant shall, in no event, have the option to extend the Extended
Term beyond the Option Term described in this Section 10.

 
5

--------------------------------------------------------------------------------

 
 
10.2. Exercise of Option. The option contained in this Section 10 shall be
exercised by Tenant, if at all, only in the following manner: (i) Tenant shall
deliver written notice ("Interest Notice") to Landlord not more than twelve (12)
months nor less than ten (10) months prior to the expiration of the Extended
Term stating that Tenant may be interested in exercising its option; (ii)
Landlord, after receipt of Tenant's notice, shall deliver notice (the "Option
Rent Notice") to Tenant not less than nine (9) months prior to the expiration of
the initial Lease Term setting forth the Option Rent; and (iii) if Tenant wishes
to exercise such option, Tenant shall, on or before the date (the "Exercise
Date") which is eight (8) months prior to the expiration of the Extended Term,
exercise the option by delivering written notice ("Exercise Notice") thereof to
Landlord. Concurrently with Tenant's delivery of the Exercise Notice, Tenant may
object, in writing, to Landlord's determination of the Fair Market Rental Rate
for the Option Term set forth in the Option Rent Notice, in which event such
Fair Market Rental Rate shall be determined pursuant to Section 10.3 below.
Tenant's failure to deliver the Interest Notice or Exercise Notice on or before
the applicable delivery dates therefore specified hereinabove shall be deemed to
constitute Tenant's waiver of its extension right hereunder. If Tenant timely
delivers the Exercise Notice but fails to timely object in writing to Landlord's
determination of the Fair Market Rental Rate set forth in the Option Rent
Notice, Tenant shall be deemed to have accepted Landlord's determination thereof
and the following provisions of Section 10.3 shall not apply.
 
10.3. Determination of Option Rent. In the event Tenant timely and appropriately
objects in writing pursuant to Section 10.2 above with respect to the Fair
Market Rental Rate initially determined by Landlord for the applicable Option
Term, then Landlord and Tenant shall attempt to agree upon such Fair Market
Rental Rate, using their best good-faith efforts. If Landlord and Tenant fail to
reach agreement by the date (the "Outside Agreement Date") which is twenty (20)
days following Tenant's delivery of the Exercise Notice, then each party shall
submit to the other party a separate written determination of the Fair Market
Rental Rate within ten (10) business days after such Outside Agreement Date, and
such determinations shall be submitted to arbitration in accordance with the
provisions of Sections 10.3(a) through (g) below. The failure of Tenant or
Landlord to submit a written determination of the Fair Market Rental Rate within
such ten (10) business day period shall conclusively be deemed to be such
party's approval of the Fair Market Rental Rate submitted within such ten (10)
business day period by the other party.
 
(a) Landlord and Tenant shall each appoint one (1) arbitrator who shall by
profession be a real estate leasing broker who shall have (i) been active over
the ten (10) year period ending on the date of such appointment in the leasing
of Comparable Buildings, (ii) no financial interest in Landlord or Tenant, and
(iii) not represented or employed or engaged the appointing party during such
10-year period. The determination of the arbitrators shall be limited solely to
the issue of whether Landlord's or Tenant's submitted Fair Market Rental Rate is
the closer to the actual Fair Market Rental Rate as determined by the
arbitrators, taking into account the requirements with respect thereto set forth
in Section 10.1 above. Each such arbitrator shall be appointed within fifteen
(15) days after the applicable Outside Agreement Date.

 
6

--------------------------------------------------------------------------------

 

 
(b) The two (2) arbitrators so appointed shall, within fifteen (15) days of the
date of the appointment of the last appointed arbitrator, agree upon and appoint
a third arbitrator who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) arbitrators.
 
(c) The three (3) arbitrators shall, within thirty (30) days of the appointment
of the third arbitrator, reach a decision as to which of Landlord's or Tenant's
submitted Fair Market Rental Rate is closer to the actual Fair Market Rental
Rate and shall select such closer determination as the Fair Market Rental Rate
and notify Landlord and Tenant thereof.
 
(d) The decision of the majority of the three (3) arbitrators shall be binding
upon Landlord and Tenant.
 
(e) If either Landlord or Tenant fails to appoint an arbitrator within the time
period specified in Section 10.1(a) above, the arbitrator appointed by one of
them shall reach a decision, notify Landlord and Tenant thereof, and such
arbitrator's decision shall be binding upon Landlord and Tenant.
 
(f) If the two (2) arbitrators fail to agree upon and appoint a third
arbitrator, a third arbitrator shall be appointed by the Superior Court in and
for the county of Alameda, California.
 
(g) Each party shall pay the fees and expenses of the arbitrator appointed by or
on behalf of it, and each shall pay one-half of the fees and expenses of the
third arbitrator, if any.
 
10.4. Suspension of Right to Extend Extended Term. Notwithstanding anything in
the foregoing to the contrary, at Landlord's option, and in addition to all of
Landlord's remedies under the Lease, as hereby amended, at law or in equity, the
right to extend the Extended Term hereinabove granted to Tenant shall not be
deemed to be properly exercised if, as of the date Tenant delivers the Exercise
Notice or as of the end of the Extended Term, Tenant is in default under the
Lease, as hereby amended. Tenant's right to extend the Extended Term under this
Section 10 is personal to the original Tenant executing this Third Amendment
(the "Original Tenant") and any entity or person to which Tenant's entire
interest in the Lease has been assigned pursuant to Section 12(j) of the
Original Lease (each, an "Affiliate") and may not be assigned or exercised,
voluntarily or involuntarily, by or to, any person or entity other than the
Original Tenant or such Affiliate assignee, as the case may be, and shall only
be available to and exercisable by the Original Tenant or such Affiliate
assignee, as the case may be, when the Original Tenant or such Affiliate
assignee, as the case may be, is in actual and physical possession of the entire
Premises.

 
7

--------------------------------------------------------------------------------

 

 


 
11. Landlord Exculpation. It is expressly understood and agreed that
notwithstanding anything in the Lease, as hereby amended, to the contrary, and
notwithstanding any applicable law to the contrary, the liability of Landlord
and its members, partners, submembers and subpartners, and their respective
officers, agents, property managers, servants, employees, and independent
contractors (collectively, "Landlord Parties") hereunder (including any
successor landlord) and any recourse by Tenant against Landlord or the Landlord
Parties shall be limited solely and exclusively to an amount which is equal to
the interest of Landlord in the Project, and neither Landlord, nor any of the
Landlord Parties shall have any personal liability therefor, and Tenant hereby
expressly waives and releases such personal liability on behalf of itself and
all persons claiming by, through or under Tenant.
 
12. Miscellaneous Deletions. The following provisions of the Lease are hereby
deleted in their entirety and are of no further force or effect: Paragraph 1 of
the Second Amendment; clause (iv) of Paragraph 4 of the Lease (as added by
Paragraph 1 of the First Amendment); Paragraph 5 of the First Amendment; and the
phrase "one half of" in Sections  12(f) and 12(g) of the Original Lease.
 
13. Broker. Tenant represents and warrants to Landlord that Tenant has not dealt
with any broker in connection with this Third Amendment except for BT Commercial
(the "Broker"), and insofar as Tenant knows, no other broker negotiated or
participated in the negotiations of this Third Amendment or is entitled to any
commission in connection herewith. Tenant agrees to indemnify, protect and
defend Landlord against and hold Landlord harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, and costs and expenses
(including without limitation reasonable attorneys' fees) with respect to any
leasing commissions or equivalent compensation alleged to be owing on account of
Tenant's dealings with any real estate broker or agent, except for the Broker.
 
14. No Further Modification. Except as set forth in this Third Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.
 
15. Counterparts. This Third Amendment may be executed in multiple counterparts,
each of which is to be deemed original for all purposes, but all of which
together shall constitute one and the same instrument.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

 
8

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed by their duly authorized representatives as of the date first above
written.
 


LANDLORD:
LEGACY PARTNERS I ALAMEDA, LLC,
 
a Delaware limited liability company,
 
Owner
     
By:
Legacy Partners Commercial, L.P.,
   
a California limited partnership,
   
as Property Manager and Agent for Owner
         
By:  Legacy Partners Commercial, Inc.,
   
its General Partner
       
By:
 
 
Name:
Debra Smith
 
Its:
Executive Vice President
     
TENANT:
INSITE VISION INCORPORATED,
 
a Delaware corporation
       
By:
   
Name:
   
Title:
               
By:
   
Name:
   
Title:
 

 



 
9

--------------------------------------------------------------------------------

 




EXHIBIT A
 
DEPICTION OF EXPANSION SPACE
 
[Attached as immediately following page]
 



 
EXHIBIT A
 
1

--------------------------------------------------------------------------------

 




EXHIBIT B
 
TENANT WORK LETTER
 
Tenant acknowledges and agrees that the Premises (i.e., the Atlantic Premises,
the Existing Challenger Premises and the Expansion Space) have previously been
constructed including interior tenant improvements therein, and are satisfactory
and shall be accepted by Tenant in their "AS IS" condition as of the date of
execution of the Third Amendment to which this Tenant Work Letter is attached as
Exhibit B (the "Third Amendment") and, with respect to the Expansion Space, on
the Expansion Space Commencement Date; provided, however, that Landlord shall
construct certain modifications to the interior of the Premises (i.e., Atlantic
Premises, the Existing Challenger Premises and the Expansion Space) pursuant to
the applicable Approved Working Drawings (as defined below) in accordance with
the following provisions of this Tenant Work Letter.
SECTION 4
 
CONSTRUCTION DRAWINGS FOR THE PREMISES
 
1.1 Final Space Plans. Prior to the execution of the Third Amendment, Landlord
and Tenant have approved (i) a detailed space plan for the construction of
certain improvements in the Atlantic Premises, which space plan has been
prepared by Legacy Partners C.D.S., Inc., dated March 27, 2006 (the "Atlantic
Final Space Plan"), a copy of which is attached hereto as Schedule 1, and (ii) a
detailed space plan for the construction of certain improvements in the Existing
Challenger Premises and the Expansion Space, which space plan has been prepared
by Legacy Partners C.D.S., Inc., dated June 29, 2006 (the "Challenger Final
Space Plan"), a copy of which is attached hereto as Schedule 2. The Atlantic
Final Space Plan and the Challenger Final Space Plan shall be collectively
referred to herein as the "Final Space Plans".
 
1.2 Approved Working Drawings.
 
1.2.1 Atlantic Approved Working Drawings. Based upon and in conformity with the
Atlantic Final Space Plan, Landlord shall cause its architect and engineers to
prepare and deliver to Tenant, for Tenant's approval, detailed specifications
and engineered working drawings for the tenant improvements shown on the
Atlantic Final Space Plan (the "Atlantic Working Drawings"). The Atlantic
Working Drawings shall incorporate modifications to the Atlantic Final Space
Plan as necessary to comply with the floor load and other structural and system
requirements of the Atlantic Building. To the extent that the finishes and
specifications are not completely set forth in the Atlantic Final Space Plan for
any portion of the tenant improvements depicted thereon, the actual
specifications and finish work shall be in accordance with the specifications
for the Atlantic Building's standard improvement package items, as determined by
Landlord. Within five (5) business days after Tenant's receipt of the Atlantic
Working Drawings, Tenant shall approve or disapprove the same, which approval
shall not be unreasonably withheld; provided, however, that Tenant may only
disapprove the Atlantic Working Drawings to the extent such Atlantic Working
Drawings are inconsistent with the Atlantic Final Space Plan and only if Tenant
delivers to Landlord, within such five (5) business days period, specific
changes proposed by Tenant which are consistent with the Atlantic Final Space
Plan and do not constitute changes which would result in any of the
circumstances described in items (i) through (iii) hereinbelow. If any such
revisions are timely and properly proposed by Tenant, Landlord shall cause its
architect and engineers to revise the Atlantic Working Drawings to incorporate
such revisions and submit the same for Tenant's approval in accordance with the
foregoing provisions, and the parties shall follow the foregoing procedures for
approving the Atlantic Working Drawings until the same are finally approved by
Landlord and Tenant. Upon Landlord's and Tenant's approval of the Atlantic
Working Drawings, the same shall be known as the "Atlantic Approved Working
Drawings". Once the Atlantic Approved Working Drawings have been approved by
Landlord and Tenant, Tenant shall make no changes, change orders or
modifications thereto without the prior written consent of Landlord, which
consent may be withheld in Landlord's sole discretion if such change or
modification would: (i) increase the cost of designing or constructing the
Atlantic Tenant Improvements (as defined below) above the cost of the tenant
improvements depicted in the Atlantic Final Space Plan; (ii) be of a quality
lower than the quality of the standard improvement package items for the
Atlantic Building; and/or (iii) require any changes to the base, shell and core
work or structural improvements or systems of the Atlantic Building. The
Atlantic Final Space Plan, Atlantic Working Drawings and Atlantic Approved
Working Drawings shall be collectively referred to herein as, the "Atlantic
Construction Drawings". The tenant improvements shown on the Atlantic Approved
Working Drawings shall be referred to herein as the "Atlantic Tenant
Improvements".

EXHIBIT B
 
1

--------------------------------------------------------------------------------

 

 


 
1.2.2 Challenger Approved Working Drawings. Based upon and in conformity with
the Challenger Final Space Plan, Landlord shall cause its architect and
engineers to prepare and deliver to Tenant, for Tenant's approval, detailed
specifications and engineered working drawings for the tenant improvements shown
on the Challenger Final Space Plan (the "Challenger Working Drawings"). The
Challenger Working Drawings shall incorporate modifications to the Challenger
Final Space Plan as necessary to comply with the floor load and other structural
and system requirements of the Challenger Building. To the extent that the
finishes and specifications are not completely set forth in the Challenger Final
Space Plan for any portion of the tenant improvements depicted thereon, the
actual specifications and finish work shall be in accordance with the
specifications for the Challenger Building's standard improvement package items,
as determined by Landlord. Within three (3) business days after Tenant's receipt
of the Challenger Working Drawings, Tenant shall approve or disapprove the same,
which approval shall not be unreasonably withheld; provided, however, that
Tenant may only disapprove the Challenger Working Drawings to the extent such
Challenger Working Drawings are inconsistent with the Challenger Final Space
Plan and only if Tenant delivers to Landlord, within such three (3) business
days period, specific changes proposed by Tenant which are consistent with the
Challenger Final Space Plan and do not constitute changes which would result in
any of the circumstances described in items (i) through (iv) hereinbelow. If any
such revisions are timely and properly proposed by Tenant, Landlord shall cause
its architect and engineers to revise the Challenger Working Drawings to
incorporate such revisions and submit the same for Tenant's approval in
accordance with the foregoing provisions, and the parties shall follow the
foregoing procedures for approving the Challenger Working Drawings until the
same are finally approved by Landlord and Tenant. Upon Landlord's and Tenant's
approval of the Challenger Working Drawings, the same shall be known as the
"Challenger Approved Working Drawings". Once the Challenger Approved Working
Drawings have been approved by Landlord and Tenant, Tenant shall make no
changes, change orders or modifications thereto without the prior written
consent of Landlord, which consent may be withheld in Landlord's sole discretion
if such change or modification would: (i) directly or indirectly delay the
Substantial Completion of the Challenger Tenant Improvements (as defined in
Section 3.1 below); (ii) increase the cost of designing or constructing the
Challenger Tenant Improvements (as defined below) above the cost of the tenant
improvements depicted in the Challenger Final Space Plan; (iii) be of a quality
lower than the quality of the standard improvement package items for the
Challenger Building; and/or (iv) require any changes to the base, shell and core
work or structural improvements or systems of the Challenger Building. The
Challenger Final Space Plan, Challenger Working Drawings and Challenger Approved
Working Drawings shall be collectively referred to herein as, the "Challenger
Construction Drawings". The tenant improvements shown on the Challenger Approved
Working Drawings shall be referred to herein as the "Challenger Tenant
Improvements". The Challenger Tenant Improvements which relate specifically and
only to the Expansion Space shall be referred to herein as the “Expansion Space
Tenant Improvements”.

EXHIBIT B
 
2

--------------------------------------------------------------------------------

 

 


 
1.2.3 Definitions. For purposes of this Tenant Work Letter, (i) the Atlantic
Approved Working Drawings and the Challenger Approved Working Drawings shall be
collectively referred to herein as the "Approved Working Drawings", (ii) the
Atlantic Working Drawings and the Challenger Working Drawings shall be
collectively referred to herein as the "Working Drawings", (iii) the Atlantic
Construction Drawings and the Challenger Construction Drawings shall be
collectively referred to herein as the "Construction Drawings", and (iv) the
Atlantic Tenant Improvements and the Challenger Tenant Improvements shall be
collectively referred to herein as the "Tenant Improvements".
 
SECTION 4
 
CONSTRUCTION AND COST OF TENANT IMPROVEMENTS
 
 
Landlord shall cause a contractor designated by Landlord (the "Contractor") to
(i) obtain all applicable building permits for construction of the applicable
Tenant Improvements (collectively, the "Permits"), and (ii) construct the
applicable Tenant Improvements as depicted on the applicable Approved Working
Drawings therefor, in compliance with such applicable Permits and all applicable
laws in effect at the time of construction, and in good workmanlike manner.
Except as otherwise provided in this Tenant Work Letter, Landlord shall pay for
the cost of the design and construction of the Tenant Improvements. The cost of
the design and construction of the Tenant Improvements shall include Landlord's
construction supervision and management fee in an amount equal to the product of
(i) five percent (5%) and (ii) the total cost of the design and construction of
the Tenant Improvements. In the event Tenant requests any changes, change orders
or modifications to the applicable Working Drawings and/or the Approved Working
Drawings for the applicable Tenant Improvements (which Landlord approves
pursuant to Section 1 above) which increase the cost to construct such
applicable Tenant Improvements above the cost of the applicable tenant
improvements as described in the applicable Final Space Plan therefor, then
Tenant shall pay such increased cost to Landlord immediately upon Landlord's
request therefor, and, in any event, prior to the date Landlord causes the
Contractor to commence construction of the applicable changes, change orders or
modifications. In no event shall Landlord be obligated to pay for any of
Tenant's furniture, computer systems, telephone systems, equipment or other
personal property which may be depicted on the applicable Construction Drawings;
such items shall be paid for by Tenant.

EXHIBIT B
 
3

--------------------------------------------------------------------------------

 

 


SECTION 3
 
SUBSTANTIAL COMPLETION OF THE EXPANSION SPACE/CHALLENGER BUILDING
 
 
1.0 Substantial Completion. For purposes of the Third Amendment and this Tenant
Work Letter: "Substantial Completion of the Expansion Space Tenant Improvements"
shall occur upon the completion of construction of the Expansion Space Tenant
Improvements pursuant to the Challenger Approved Working drawings which relate
specifically to the Expansion Space Tenant Improvements, with the exception of
(A) any punch list items (i.e., minor defects or conditions in the Expansion
Space Tenant Improvements that do not materially and adversely interfere with
Tenant's use and occupancy of the Expansion Space for the permitted use set
forth in the Lease, (which punchlist items shall be completed by Landlord as
provided in Section 3.3 below); and (B) any tenant fixtures, work-stations,
built-in furniture, or equipment to be installed by Tenant or under the
supervision of Contractorin the Expansion Space and (ii) “Substantial Completion
of the Challenger Building” shall occur upon completion of construction of the
entire Challenger Tenant Improvements pursuant to the Challenger Approved
Working Drawings, with the exception of (1) any punch list items (i.e., minor
defects or conditions in the Challenger Tenant Improvements that do not
materially and adversely interfere with Tenant’s use and occupancy of the
Challenger Building for the permitted use set forth in the Lease (which
punchlist items shall be completed by Landlord as provided in Section 3.3
below), (2) any tenant fixtures, work-stations, built-in furniture, or equipment
to be installed by Tenant or under the supervision of Contractor in the
Challenger Building and (3) the fire suppression system to be installed in the
Challenger Building as part of the Challenger Tenant Improvements.
 
2.0 Delay of the Substantial Completion of the Challenger Tenant Improvements.
If there shall be a delay or there are delays in the Substantial Completion of
the Challenger Tenant Improvements as a direct, indirect, partial, or total
result of any of the following (collectively, "Tenant Delays"):
 
1.0.0 Tenant's failure to timely approve the Challenger Working Drawings or any
other matter requiring Tenant's approval;
 
2.0.0 a breach by Tenant of the terms of this Tenant Work Letter or the Lease,
as amended by the Third Amendment;
 
3.0.0 Tenant's request for changes in any of the Challenger Construction
Drawings;
 
4.0.0 Tenant's requirement for materials, components, finishes or improvements
for the Challenger Tenant Improvements which are not available in a commercially
reasonable time given the estimated date of Substantial Completion of the
Challenger Tenant Improvements, as set forth in the Third Amendment, or which
are different from, or not included in, Landlord's standard improvement package
items for the Challenger Building;

EXHIBIT B
 
4

--------------------------------------------------------------------------------

 

 


 
5.0.0 changes to the base, shell and core work, structural components or
structural components or systems of the Challenger Building required by the
Challenger Approved Working Drawings, but only to the extent that such changes
result from changes to any of the Construction Drawings requested by Tenant;
 
6.0.0 Tenant’s interference with the construction of the Challenger Tenant
Improvements during Tenant’s occupancy of the Existing Challenger Premises
and/or the Expansion Space after the date upon which Tenant occupies same; or
 
7.0.0 any other acts or omissions of Tenant, or its agents, or employees;
 
then, notwithstanding anything to the contrary set forth in the Lease, as
amended by the Third Amendment, and regardless of the actual date of Substantial
Completion of the Challenger Tenant Improvements, the Expansion Space
Commencement Date (as set forth in Section 4 of the Third Amendment) shall be
deemed to be the date the Expansion Space Commencement Date would have occurred
if no Tenant Delay or Delays, as set forth above, had occurred.
 
3.0 Punch-List. Within ten (10) days after the date of Substantial Completion of
the Expansion Space Tenant Improvements and/or the Substantial Completion of the
Challenger Tenant Improvements, as applicable, Landlord's and Tenant's
respective representatives shall inspect the Expansion Space and/or the entire
Challenger Building, as applicable, and identify the punch-list items of the
Expansion Space Tenant Improvements and/or the Challenger Tenant Improvements,
as applicable, described in Section 3.1(i)(A) and 3.1(ii)(1) above,
respectively, and jointly prepare a written list of such punch-list items.
Landlord shall diligently complete all punch-list items set forth on such list
as soon as reasonably possible thereafter. Landlord shall, however, be under no
obligation to repair any damage caused by Tenant in connection with Tenant's
move into the Expansion Space and/or the entire Challenger Building, as
applicable, the exercise by Tenant of its rights under Section 4.1 below and/or
otherwise caused by Tenant, all of which shall be repaired by Tenant at Tenant's
cost.
 


SECTION 4
 
MISCELLANEOUS
 
 
4.1 Access to Expansion Space. Provided that Tenant and its agents do not
interfere with Contractor's work in the Expansion Space, Contractor shall
(i) notify Tenant at least ten (10) days prior to the expected date of
Substantial Completion of the Expansion Space Tenant Improvements, and
(ii) allow Tenant access immediately following such notification for the purpose
of Tenant installing overstandard equipment or fixtures (including Tenant's data
and telephone equipment) in the Expansion Space. Prior to Tenant's entry into
the Expansion Space as permitted by the terms of this Section 4.1, Tenant shall
submit a schedule to Landlord and Contractor, for their approval, which schedule
shall detail the timing and purpose of Tenant's entry. Tenant shall hold
Landlord harmless from and indemnify, protect and defend Landlord against any
loss or damage to the Expansion Space, the Challenger Building and/or the
Project and against injury to any persons caused by Tenant's actions pursuant to
this Section 4.1.

EXHIBIT B
 
5

--------------------------------------------------------------------------------

 

 


 
4.2 Occupancy of Existing Premises and Expansion Space During Construction of
Tenant Improvements. Tenant acknowledges that Contractor will be constructing
the Tenant Improvements during Tenant's occupancy of the Existing Premises (and
the Expansion Space after the date upon which Tenant occupies same) under the
Lease, as hereby amended, and Tenant agrees that: (i) Tenant shall cooperate
with Contractor and Contractor's schedule of construction of the Tenant
Improvements during such occupancy so that Contractor may timely construct the
Tenant Improvements without unreasonable interference from Tenant; (ii) Landlord
shall be permitted to cause the Tenant Improvements to be constructed during
normal business hours as reasonably necessary to complete the same in a timely
manner, without any obligation to pay overtime or other premiums; (iii) Tenant
shall accept any and all inconveniences associated with the construction of the
Tenant Improvements which may occur during such occupancy, including without
limitation, dust, noise, etc; and (iv) the construction of the Tenant
Improvements shall not (A) constitute a constructive eviction of Tenant,
(B) subject Landlord to any liability for injury to or interference with
Tenant's business arising from such construction or (C) entitle Tenant to any
abatement of rent or damages from Landlord for loss of the use of any part of
the Existing Premises (and the Expansion Space after the date upon which Tenant
occupies same) or Tenant's personal property or improvements therein or for any
inconvenience or annoyance occasioned by the Tenant Improvements, except for any
injury to persons in the Existing Premises (and the Expansion Space after the
date upon which Tenant occupies same) or damage to property in the Existing
Premises and the Expansion Space after the date upon which Tenant occupies same
(but not loss of business or other consequential damages) to the extent caused
by Landlord's negligence or willful misconduct and not insured or required to be
insured by Tenant under the Lease, as hereby amended. Notwithstanding anything
in the foregoing to the contrary, Landlord shall use commercially reasonable
efforts to minimize unreasonable interference with Tenant's use and occupancy of
the Existing Premises (and the Expansion Space after the date upon which Tenant
occupies same) as a result of the construction of the Tenant Improvements.
 



EXHIBIT B
 
6

--------------------------------------------------------------------------------

 




EXHIBIT C
 
AMENDMENT NO. 4
TO
MARINA VILLAGE OFFICE TECH LEASE
 
 
THIS AMENDMENT NO. 4 TO MARINA VILLAGE OFFICE TECH LEASE (this "Fourth
Amendment") is made and entered into as of __________, 200___, by and between
LEGACY PARTNERS I ALAMEDA, a Delaware limited liability company ("Landlord"),
and INSITE VISION INCORPORATED, a Delaware corporation ("Tenant").
 
RECITALS:
 
 
A. Alameda Real Estate Investments, a California limited partnership
("Alameda"), and Tenant entered into that certain Marina Village Industrial
Gross Office Lease dated September 1, 1996 (the "Original Lease"), pursuant to
which Alameda leased to Tenant and Tenant leased from Alameda (i) certain
premises (the "Atlantic Premises") commonly known as Suite 100, containing
approximately 18,869 rentable square feet of space within that certain building
located at 965 Atlantic Avenue (the "Atlantic Building"), and (ii) certain
premises (the "Existing Challenger Premises") commonly known as Suites 103 and
104, containing approximately 10,533 rentable square feet of space within that
certain building located at 2020 Challenger Drive (the "Challenger Building"),
all as more particularly described in the Original Lease. The Atlantic Premises
and the Existing Challenger Premises are collectively referred to herein as the
"Existing Premises". The Original Premises are part of a multi-building
commercial project known as "Marina Village" and located on an approximately
200-acre site on the estuary side of the island of Alameda (the "Project").
 
B. Alameda and Tenant entered into that certain Amendment No. 1 to Marina
Village Office Tech Lease dated as of July 20, 2001 (the "First Amendment"),
pursuant to which the parties, among other things, modified Tenant's payment of
Operating Expenses and Property Taxes.
 
C. Alameda and Tenant entered into that certain Amendment No. 2 to Marina
Village Office Tech Lease dated as of August 1, 2003 (the "Second Amendment"),
pursuant to which Tenant was provided with a rent credit.
 
D. Landlord succeeded to the interests of Alameda as landlord under the Lease.
 
E. Landlord and Tenant entered into that certain Amendment No. 3 to Marina
Village Office Tech Lease dated as of November 21, 2006 (the "Third Amendment"),
pursuant to which the Existing Premises were expanded to include approximately
9,721 rentable square feet of space commonly known as Suite 100 (the "Expansion
Space") and comprising the balance of the rentable area of the Challenger
Building. The Existing Premises and the Expansion Space are collectively
referred to herein as the "Premises". The Original Lease, the First Amendment,
the Second Amendment and the Third Amendment are collectively referred to herein
as the "Lease".

EXHIBIT C
 
1

--------------------------------------------------------------------------------

 

 


 
F. Except as otherwise set forth herein, all capitalized terms used in this
Fourth Amendment shall have the same meaning as given such terms in the Lease.
 
G. Landlord and Tenant desire to amend the Lease to confirm the Expansion Space
Commencement Date, as hereinafter provided.
 
NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
1. Confirmation of Dates. The parties hereby confirm that (i) Substantial
Completion of the Challenger Tenant Improvements has occurred and (ii) the
Expansion Space Term commenced as of ________________ (the "Expansion Space
Commencement Date") for a term ending on December 31, 2013 (unless sooner
terminated as provided in the Lease, as hereby amended, or extended pursuant to
Section 10 of the Third Amendment).
 
2. No Further Modification. Except as set forth in this Fourth Amendment, all of
the terms and provisions of the Lease shall remain unmodified and in full force
and effect.
 
[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

EXHIBIT C
 
2

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, this Fourth Amendment to Lease has been executed as of the
day and year first above written.
 
LANDLORD:
LEGACY PARTNERS I ALAMEDA, LLC,
 
a Delaware limited liability company,
Owner
 
     
By:
Legacy Partners Commercial, L.P.,
 
 
a California limited partnership,
   
as Property Manager and Agent for Owner
       
By:
Legacy Partners Commercial, Inc.,
 
 
its General Partner
       
By:
 
   
Name: Debra Smith
   
Its: Executive Vice President
         
TENANT:
INSITE VISION INCORPORATED,
 
a Delaware corporation
       
By:
   
Name:
   
Title:
               
By:
   
Name:
   
Title:
 



 
 
EXHIBIT C
 
3

--------------------------------------------------------------------------------

 

